Exhibit 10.29

CAPITAL SUPPORT AGREEMENT

THIS CAPITAL SUPPORT AGREEMENT (this “Agreement”) is made as of the 3rd day of
December, 2007, by and between SEI Investments Company (the “Support Provider”)
and SEI Liquid Asset Trust Prime Obligation Fund (the “Fund”).

W I T N E S S E T H:

WHEREAS, the Fund is an investment company registered with the Securities and
Exchange Commission in accordance with the Investment Company Act of 1940 (as
amended, the “1940 Act”);

WHEREAS, the Fund is a money market fund that seeks to maintain a stable net
asset value of $1.00 per share using the Amortized Cost Method as defined in and
in accordance with Rule 2a-7 promulgated under the 1940 Act (as amended, “Rule
2a-7”);

WHEREAS, the Fund holds notes and other instruments (the “Notes”) issued by
Cheyne Finance LLC and other structured investment vehicles or conduits shown on
Schedule A attached hereto (each, an “Issuer”);

WHEREAS, Rule 2a-7(c)(6)(ii) requires a money market fund to “dispose of [a
portfolio] security as soon as practicable consistent with achieving an orderly
disposition of the security, ..., absent a finding by the board of directors
that disposal of the portfolio security would not be in the best interests of
the money market fund (which determination may take into account, among other
factors, market conditions that could affect the orderly disposition of the
portfolio security)” upon the occurrence of certain events;

WHEREAS, one or more of the events specified in Rule 2a-7(c)(6)(ii) have
occurred with respect to certain of the Notes;

WHEREAS, a sale of the Notes under current market conditions is unlikely to
result in the full recovery of the Fund’s investments, and may cause the Fund to
realize losses to the extent that it could no longer maintain a stable net asset
value of $1.00 per share;

WHEREAS, the Fund’s failure to maintain a stable net asset value of $1.00 per
share could adversely affect the Support Provider’s proprietary mutual fund
business, which would reduce the profits derived by the Support Provider from
this line of business and potentially injure the Support Provider’s goodwill and
reputation; and

WHEREAS, the Board of Trustees of the Fund (each a “Board”) will consider this
Agreement in determining whether disposal of the Notes currently would be in the
best interest of the Fund:

NOW, THEREFORE, in consideration of the above premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Support Provider hereby
agrees as follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

(a) “Amortized Cost Value” means, with respect to any Eligible Note held by the
Fund, the value of that Eligible Note as determined using the Amortized Cost
Method in accordance with Rule 2a-7 on the relevant date.



--------------------------------------------------------------------------------

(b) “Capital Contribution” means a cash contribution by the Support Provider to
the Fund for which the Support Provider does not receive any shares or other
consideration from the Fund.

(c) “Contribution Event” means, with respect to any Eligible Note held by any
Fund, any of the following occurrences:

 

  (i) Any sale of the Eligible Note by the Fund for cash in an amount, after
deduction of any commissions or similar transaction costs, less than the
Amortized Cost Value of the Eligible Note sold as of the date of settlement;

 

  (ii) Receipt of final payment on the Eligible Note in an amount less than the
Amortized Cost Value of that Eligible Note as of the date such payment is
received; or

 

  (iii) Issuance of orders by a court having jurisdiction over the matter
discharging the Issuer from liability for the Eligible Note and providing for
payments on that Eligible Note in an amount less than the Amortized Cost Value
of that Eligible Note as of the date such payment is received.

The excess of the Amortized Cost Value of the Eligible Notes subject to a
Contribution Event over the amount received by the Fund in connection with such
Contribution Event shall constitute the “Loss” on such Eligible Notes.

(d) “Eligible Notes” means the Notes held by the Fund as portfolio securities on
the date hereof or any Replacement Notes other than Qualifying New Securities.

(e) “Letter of Credit” means one or more letters of credit issued by the Letter
of Credit Provider for the benefit of the Fund in an aggregate amount equal to
$1,500,000, and which shall terminate no sooner than the date set forth in
Section 3(c)(iv) of this Agreement.

(f) “Letter of Credit Provider” means JP Morgan Chase Bank, NA., or any
substitute provider whose obligations are rated as First Tier Securities as
defined in paragraph (a)(12) of Rule 2a-7.

(g) “Maximum Contribution Amount” means one million five hundred thousand
dollars ($1,500,000).

(h) “Minimum Permissible NAV” means $0.995.

(i) “NAV Deviation” means the deviation, if any, of the Fund’s current net asset
value per share calculated using available market quotations (or an appropriate
substitute that reflects current market conditions) below the Fund’s price per
share for purposes of distribution, redemption and repurchase of its shares
calculated using the Amortized Cost Method. The NAV Deviation shall be
calculated in accordance with procedures adopted by the Fund’s Board in
compliance with Rule 2a-7(c)(7)(ii)(A), except that, for purposes of calculating
the Required Contribution Amount, it shall exclude any account receivable or
other asset representing the Support Provider’s obligations under this
Agreement.

(j) “Permissible NAV Deviation” means $0.005.

 

-2-



--------------------------------------------------------------------------------

(k) “Qualifying New Securities” means any Notes or Replacement Notes which are
or become “Eligible Securities,” as defined in paragraph (a)(10) of Rule 2a-7.

(1) “Replacement Notes” means any securities or other instruments received in
exchange for, or as a replacement of, the Notes as a result an exchange offer,
debt restructuring, reorganization or similar transaction pursuant to which the
Notes are exchanged for, or replaced with, new securities of the Issuer or a
third party.

(m) “Required Contribution Amount” means for the Fund on the date of any
Contribution Event: (i) if the Fund’s NAV Deviation, after giving effect to any
Contribution Events and all payments received by the Fund in respect of the
Eligible Notes, exceeds the Permissible NAV Deviation, a Capital Contribution in
an amount sufficient to reduce the Fund’s NAV Deviation to such Permissible NAV
Deviation after giving effect to such Capital Contribution, or (ii), in any
other event, zero. The Required Contribution Amount is intended to enable the
Fund to maintain its net asset value per share at no less than the Minimum
Permissible NAV.

2. Covenants of the Fund. The Fund agrees that:

(a) To the extent consistent with the Fund’s interest, the Board shall consult
with the Support Provider with respect to all decisions regarding each Eligible
Note (including, but not limited to, any decision to sell the Eligible Note or
to forgo the right to any payment) prior to the occurrence of a Contribution
Event with respect to that Eligible Note. Nothing in this Agreement shall be
construed to cause the delegation by the Board to any person any authority which
is not permitted to be delegated under Rule 2a-7.

(b) The Fund will retain any Capital Contribution and not include the Capital
Contribution in any dividend or other distribution to the Fund’s shareholders.
For the avoidance of doubt, for purposes of this subparagraph, the redemption of
the Fund’s shares shall not constitute a “distribution” to shareholders.

(c) The Fund will sell the Eligible Notes (i) promptly following any change in
the Letter of Credit Provider’s short term credit ratings such that the Letter
of Credit Provider’s obligations no longer qualify as First Tier Securities as
defined in paragraph (a)(12) of Rule 2a-7, or (ii) on the business day
immediately prior to the date set forth in subparagraph 3(c)(iv); provided that,
the Fund shall not be required to complete any such sale if the amount the Fund
expects to receive would not result in the payment of a Capital Contribution,
or, with respect to an event described in 2(c)(i) above, if the Support Provider
substitutes an obligation or credit support that satisfies the requirement of a
First Tier Security within fifteen (15) calendar days from the occurrence of
such event and, during such 15 day period, the Letter of Credit Provider’s
obligations continue to qualify as Second Tier Securities under paragraph
(a)(22) of Rule 2a-7.

3. Contributions to Fund.

(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Provider will make a Capital Contribution in an amount equal
to the least of (i) the Loss incurred as a result of such Contribution Event,
(ii) the Required Contribution Amount, or (iii) the Maximum Contribution Amount
reduced by the amount of any Capital Contribution previously made by the Support
Provider to the Fund.

(b) The Support Provider shall make the Capital Contribution to the Fund not
later than one business day after the occurrence of a Contribution Event, by
12:00 noon, Eastern Time. Each Capital Contribution made hereunder shall be made
in immediately available funds,

 

-3-



--------------------------------------------------------------------------------

without deduction, set-off or counterclaim, to the Fund. In the event that the
Support Provider does not make a Capital Contribution when due, the Fund will
draw upon the Letter of Credit by 4:00 p.m. on the day that such Capital
Contribution was required to have been made in an amount equal to the Capital
Contribution that is due, and any amount received under such Letter of Credit
shall be deemed to be a Capital Contribution made hereunder by the Support
Provider.

(c) The obligation of the Support Provider to make Capital Contributions
pursuant to this Agreement shall terminate upon the earliest to occur of (such
occurrence, the “Termination Event”) (i) the repayment in full, in cash, of all
Eligible Notes, (ii) the Support Provider having made Capital Contributions
equal to the Maximum Contribution Amount, (iii) the receipt of Replacement Notes
for all of the Notes that are, or become, Qualifying New Securities, and
(iv) 5:00 p.m. Eastern Time on December 1, 2008. Upon the occurrence of a
Termination Event, the Fund shall surrender the Letter of Credit for
cancellation.

4. Reliance by the Fund and the Board. The Support Provider acknowledges and
consents to:

(a) The Board’s reliance on the Support Provider’s obligations under this
Agreement in making any determination required under Rule 2a-7; and

(b) For purposes of calculating the Fund’s NAV Deviation, the inclusion of the
Capital Contribution that would be payable to the Fund under this Agreement if
all of the Eligible Notes were sold on the date of such calculation for the
market value used to calculate such NAV Deviation; and

(c) The inclusion of such amount in the Fund’s audited or unaudited financial
statements, to the extent required by generally accepted accounting principles.

5. Representations and Warranties. The Support Provider hereby represents and
warrants that:

(a) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;

(b) It has the power to execute this Agreement, to deliver this Agreement and to
perform its obligations under this Agreement and has taken all necessary action
to authorize such execution, delivery and performance;

(c) Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

(d) All governmental and other consents that are required to have been obtained
by it with respect to this Agreement to which it is a party have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with;

(e) Its obligations under this Agreement to which it is a party constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)); and

 

-4-



--------------------------------------------------------------------------------

(f) Its obligations under this Agreement shall be supported by a Letter of
Credit issued for the benefit of the Fund and provided by the Letter of Credit
Provider, which has obtained short-term credit ratings of A-1 from Standard &
Poor’s, P-1 from Moody’s Investors Services and F-1 from Fitch Ratings.

6. General.

(a) The Fund may not assign its rights under this Agreement to any person or
entity, in whole or in part, without the prior written consent of the Support
Provider.

(b) No waiver of any provision hereof or of any right or remedy hereunder shall
be effective unless in writing and signed by the party against whom such waiver
is sought to be enforced. No delay in exercising, no course of dealing with
respect to or no partial exercise of any right or remedy hereunder shall
constitute a waiver of any other right or remedy, or future exercise thereof.

(c) If any provision of this Agreement is determined to be invalid under any
applicable statute or rule of law, it is to that extent to be deemed omitted,
and the balance of the Agreement shall remain enforceable.

(d) Subject to the next sentence, all notices shall be in writing and shall be
deemed to be delivered when received by certified mail, postage prepaid, return
receipt requested, or when sent by facsimile or e-mail confirmed by call back.
All notices shall be directed to the address set forth under the party’s
signature or to such other address as either party may from time to time,
designate by notice to the other party.

(e) No amendment, change, waiver or discharge hereof shall be valid unless in
writing and signed by the Support Provider and the Fund; provided that, in no
event shall any amendment, change, waiver or discharge hereof extend the date
set forth in Section 3(c)(iv), unless the parties hereto have obtained the prior
approval of the staff of the U.S. Securities and Exchange Commission.

(f) This Agreement shall be governed in all respects by the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws provisions.

(g) This Agreement constitutes the complete and exclusive statement of all
mutual understandings between the parties with respect to the subject matter
hereof, superseding all prior or contemporaneous proposals, communications and
understandings, oral or written.

(h) This Agreement is solely for the benefit of the Fund, and no other person
shall acquire or have any rights under or by virtue of this Agreement.

(i) This Agreement shall terminate upon the occurrence of any change in the
Letter of Credit Provider’s short-term credit ratings such that the Letter of
Credit Provider’s obligations no longer qualify as First Tier Securities as
defined in paragraph (a)(12) of Rule 2a-7, unless the Support Provider satisfies
the terms of paragraph 2(c) of this Agreement relating to arrangements for a
substitute obligation or credit support. Termination under this Section 6(i)
shall not relieve (i) the Funds of their obligation to sell the Eligible Notes,
to the extent that such a sale is required by Section 2(c) of this Agreement; or
(ii) the Support Provider of its obligation to make a Capital Contribution to
the Fund following such a sale, to the extent that such sale would give rise to
a Contribution Event.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Support Provider has caused this Capital Support
Agreement to be executed this 3rd day of December, 2007.

 

SEI INVESTMENTS COMPANY By:  

/s/ Dennis J. McGonigle

Name:   Dennis J. McGonigle Title:   Chief Financial Officer ADDRESS FOR
NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

SEI LIQUID ASSET TRUST PRIME OBLIGATION FUND By:  

/s/ Timothy D. Barto

Name:   Timothy D. Barto Title:   Vice President ADDRESS FOR NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

 

-6-



--------------------------------------------------------------------------------

SCHEDULE A TO SUPPORT AGREEMENT

 

Issuer

   Cusip    Par    Maturity

ASSCHER FINANCE CORP

   04539EAK7    6,590,000    7/16/08

AXON FINANCIAL

   05461FAA5    15,000,000    4/4/08

CARRERA

   14443EAN5    10,000,000    12/12/07

CHEYNE FINANCE

   16705EEM1    10,000,000    3/25/08

CULLINAN FINANCE

   23002RFT2    15,000,000    3/25/08

LIBERTY LIGHTHOUSE

   53070PRR1    10,000,000    6/23/08

LIQUID FUNDING

   5363A6CQ3    10,000,000    4/10/08

ISSUER ENTITY, LLC*

   68966HXXX    14,624,482    10/30/08

STANFIELD VICTORIA

   85431AJJ7    10,000,000    12/17/07

STANFIELD VICTORIA

   854s31AKE6    20,000,000    3/20/08

 

* These are notes received in the restructuring for Ottimo Funding, Ltd.

 

-7-